Per Curiam:
The appeals from the orders entered on the 23d day of June, 1915, and the 30th day of June, 1915, are dismissed on the ground that those orders were subsequently resettled by the order entered on August 19, 1915. The order entered on the 19th day of August, 1915, is affirmed, with ten dollars costs and disbursements. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. In each of the first two appeals: Appeal dismissed, with ten dollars costs and disbursements. In the third appeal: Order affirmed, with ten dollars costs and disbursements. Orders to be settled on notice.